Broyles, C. J.
The accused was indicted for the offense of murder. He made a motion for change of venue, on the ground that he could not obtain an impartial jury in Laurens County (wherein the offense charged was alleged to have been committed); and also on the ground *111that if acquitted of such offense, or if convicted of a lesser crime, he would he in danger of mob violence. Upon the hearing of the motion the evidence introduced amply authorized the judge to find that a fair and impartial jury could be had by the accused in Laurens County, and that there was no probability or danger of mob violence. It follows that the judge did not abuse his discretion in denying the motion. Rawlings v. State, 33 Ga. App. 825. (127 S. E. 881), and cit.
Decided June 28, 1938.
J. B. Burch, Bmory 8. Baldwin Jr., for plaintiff in error.
J..Boy Rowland, solicitor-general, R. Bari Camp, L. F. Watson, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.